Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 9, 2010, which, to the extent appealed from as limited by the briefs, brings up for review a fact-finding determination that respondent abused and neglected the subject child, unanimously affirmed, without costs.
The finding of abuse and neglect was supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]). Petitioner made a prima facie showing that a spiral fracture of the infant’s right humerus would ordinarily not have been sustained except by reason of respondent mother’s acts or omissions, a showing which respondent failed to adequately rebut “with a credible and reasonable explanation of how the child suffered [the injury]” (Matter of Nakym S., 60 AD3d 578, 578 [2009]; see also Matter of Nasir J., 35 AD3d 299 [2006]). There is no basis to disturb the court’s credibility determinations with respect to the mother’s varying accounts of the occurrence, nor the court’s decision to credit petitioner’s expert over respondent’s expert. It is well settled that “the court’s determination regarding credibility of the witnesses is entitled to great weight on appeal” (Matter of Ashanti A., 56 AD3d 373, 373 [2008]; Matter of Nakym S., 60 AD3d at 578). Concur — Friedman, J.P., Sweeny, Acosta, Renwick and Abdus-Salaam, JJ.